Citation Nr: 1817324	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision by the Tiger Team in Cleveland, Ohio, which, inter alia, denied service connection for a low back disorder.  The Veteran filed a notice of disagreement (NOD) in August 2011.  The RO issued a statement of the case (SOC) in January 2013 and the Veteran filed a timely substantive appeal (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in January 2013.  A supplemental statement of the case reflecting continued denial of the low back claim was also issued in April 2013. 

In June 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In March 2015, January 2016, and May 2017, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for additional development.  After attempting to accomplish the requested action, the AMC continued to deny the claim (as reflected in August 2015, September 2016, January 2018 SSOCs, respectively), and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this  appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

Also, this appeal has been advanced on the Board's docket.  See  38 U.S.C.A. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017). 





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has asserted that he has current DDD affecting his lumbar spine as result of service, no chronic low back disability was shown in service or for many years thereafter; and the only competent, probative evidence or opinions addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.   See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in January, February, and May 2011 letters, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  In any event, there is no allegation of any error or omission in the notice provided.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2011 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the letters.  Hence, these letters meet the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim. Pertinent medical evidence associated with the claims file consists of the service treatment records, identified private treatment records, and VA treatment and examination records.  The Veteran has not identified any additional records that are relevant to either claim herein decided.  Also of record and considered in connection with the appeal are various written various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

With respect to the June 2013 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific, on these facts, such omission was harmless, as subsequent to the hearing, the Board sought to further development of the claim, and, as a result, additional evidence was ultimately added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

As noted, the Board remanded this claim in May 2017.  Pursuant to that remand, updated VA treatment records were obtained.  The AOJ also sent a letter to the Veteran requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim; however, the Veteran has not identified any source(s) of existing, outstanding evidence pertinent to this claim.  Also, on remand, an additional VA medical opinion was obtained in August 2017, and, as directed, the AOJ readjudicated the claim follow the receipt of additional evidence received.  Accordingly, the Board finds that the AOJ has substantially complied with its remand directives, such that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a claim on the higher rating claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

The Board must assess the competency, credibility and weight to be given to evidence. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in assessing the credibility and probative of lay assertions, such reports must be considered in light of t medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that his back disability is the result of carrying heavy back packs during service and that his back disability symptoms have continued since service. 

However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for a low back disorder, diagnosed as DDD, must be denied on the basis that competent, credible and probative evidence fails to establish a medical nexus between current back disability and the Veteran's military service.

Service treatment records (STRs) reflect that the Veteran's September 1969 induction examination revealed a normal spine.  

A May 1961 STR notes a complaint of back injury with complaints of feeling drowsy, achy, malaise.  He reported that the back ache began the day before and it got so bad that he could not walk or bend.  His symptoms persisted; and his back pain became more severe and he could not move. The Veteran was admitted and administered a spinal culture for testing.  The discharge report reflects the Veteran was admitted for possible lumbar myositis.  It noted that he was well until three days prior when he developed general malaise, fatigability, headache, and back pain in the lower lumbar region.  The physician noted the Veteran's spinal fluid culture was normal, but that sputus culture reflected beta hemolybia streptococci.  He was treated with antibiotics.  The final diagnosis was ill-defined condition, manifested by low back pain, chills, fever, and general malaise, etiology undetermined, probably viral.  The physician noted that on examination, he was asymptomatic and clinically normal following treatment.  

An April 1963 STR reflects the Veteran was diagnosed with arthritis due to infection, joints of extremities, acute, organism neisseri[s] meningitis.

The April 1963 separation examination reflects clinical evaluation of the Veteran's spine was normal.

A May 1963 discharge report notes admission in April 1963 and a seven-day history of migratory polyarthritis beginning in the left elbow and radiating to the right knee and both ankles.  The left ankle and knee were red, swollen, and hot to touch.  The final diagnosis was acute arthritis, Neisseria meningitis, confirmed by blood culture.  The Veteran was treated with antibiotics. 
An October 1963 post-service VA examination report reflects the Veteran complained of an arthritis condition in knees, elbow, and right ankle.  The Veteran reported that his back began to hurt when he was hospitalized due to a urinary tract infection and that it hurt more when lifting heavy objects or bending.  The diagnosis was residuals of meningococci arthritis involving multiple joints, inactive, and residuals of sprained right ankle. 

An August 1965 post-service treatment record at the Tripler Army Medical Center reflects that the Veteran was being treated for prostatis and he reported intermittent pain at the base of the spine over the past two years.  The physician noted that the Veteran's joint issues are probably unrelated to his prostratis. 

A December 2001 VA treatment record indicates that  an x-ray report revealed some degenerative changes at L4-L5 and L5-S1.  There was no evidence of vertebral body compression, spondylolysis, or spondylolisthesis.  Minimal DJD above this level was noted.

A February 2005 VA treatment record notes complaints of low back pain secondary to DDD. 

An August 2005 VA treatment record notes that  the Veteran injured his lower back the day prior. 

2006 to 2009 VA treatment record reflects continued complaints and treatment for DDD of the lumbar spine. 

A November 2009 Tripler Army Medical Center record documents that a  March 2009 MRI revealed mild degenerative changes in the  lumbosacral area. 

The Veteran filed his claim for chronic back pain in February 2010.  

An August 2010 VA treatment record notes that an MRI revealed multilevel degenerative disk disease with clinically significant findings at the L4-5 and L5-S1 level, both of which show a possible nerve root irritation.  At the L4-5, this would be on the exiting right L4 nerve root; and on the L5-S1, it was bilateral nerve root. There was otherwise no significant neural foraminal narrowing at the higher levels of the lumbar spine.

2011 VA treatment record notes continued complaints and treatment for his back pain. 

During the June 2013 Board hearing, the Veteran reported that he experienced pain in his back during service, due to carrying heavy backpacks and gear.  He further  indicated that, following service, he worked as a roofer, and he carried shingles by the racks by way of rope on his back and pulled them up.  He also had to carry gravel up to the roof while climbing a ladder.  He reported that this work caused back pain and he had to miss work several times. 

A November 2012 VA treatment record documents s continued complaints of back pain.  The physician noted that he was seen several times having received sacroiliac joint injections without significant benefit for low back pain.  He was known to have herniated discs at L4-L5 and L5-S1, but in 2010 were noted to be probably clinically significant. 

The Veteran underwent a VA spine examination in March 2011.  He then reported that he retired in 2001 as a roofer.  The examiner noted the Veteran's complaints of low back pain in May 1961 due to a probably viral infection and that the Veteran reported intermittent low back pain since service.  A Magnetic resonance imaging (MRI) was performed, which revealed degenerative disc disease, disc bulges at L4-L5 and L5-S1.  The examiner opined that the Veteran's DDD less likely as not (less than 50/50 probability) caused by or a result of military service.  

Pursuant to the Board's March 2015 remand, an addendum opinion was obtained  in June 2015 from the March 2011 examiner to provide adequate rationale for his opinion as to the  etiology of current spine disability(ies).  The reviewing VA examiner summarized the Veteran's entire medical history, as outlined above, and opined the Veteran's back condition is less likely as not (less than 50/50 probability) caused by, incurred in or a result of military service.  The examiner noted that the Veteran's May 1961 condition in service was most likely viral and that the October 1963 clinical evaluation indicated the Veteran's back pain was secondary to a UTI, and the first evidence of DDD was in December 2001. 
 
Pursuant to the Board's January 2016 remand, an additional addendum opinion was obtained in May 2016, as the previous examinations did not address the Veteran's contentions as to the continuity of his symptoms since service.  The examiner noted that the March 2011 examiner diagnosed the Veteran with lumbar spine multilevel DDD based on a lumbar spine MRI from July 2010.  The diagnosis of lumbar spine DDD by MRI, forty-seven years after military service is consistent with aging associated with physical activity after military service and is forty-six years after the one year presumptive period for degenerative arthritis.  Although the Veteran contends that this degenerative change from a lifelong degenerative process was a result of his duties including ruck sacking during service over a period of less than three years, the examiner concluded that this contention was not supported by the objective medical records as review of the Veteran's service medical records without objective evidence of a chronic back condition in service including no diagnosis of lumbar spine DDD, no chronic back condition in service including from duties in service is further and objectively supported by the Veteran's April 1963 Separation Report of Medical Examination with no back complaint and normal clinical evaluation of the back (spine).  The examiner explained that the objective examination clearly and unmistakably establishes that the Veteran separated from the military without a chronic back condition.   

The physician noted that immediately after military separation in May 1953,  the Veteran began working for a Roofing Company from his retirement in 2010.  During this period of time, the Veteran had a history of periodic complaints of musculoskeletal and joint pain associated with his post-service employment, particularly from frequent climbing.  Furthermore, serial imaging studies prior to the lumbar spine MRI from July 2010, show a gradual progression of the Veteran's degenerative changes consistent with aging and during a period following military service clearly establishing its relationship to aging and employment after military service.  For example, there were findings of only some degenerative change at L4-5 and L5-S1 with no evidence of vertebral body compression, spondylosis or spondylolisthesis on lumbosacral spine x-ray dated in December 2001, which progressed to mild DDD at L5-S1 on lumbar spine MRI dated March 2009, which progressed to multilevel DDD on lumbar spine MRI dated July 2010, consistent with aging and employment during the corresponding periods of time after military service, and not as a result of a remote history of duties in service. Therefore, the examiner opined the Veteran's lumbar spine multilevel DDD diagnosed in March 2011 is most likely a result of events after military service including aging, and not a result of an in-service injury, event or illness, including duties in service such as but not limited to ruck sacking.

Pursuant to the Board's May 2017 remand, in August 2017, an addendum opinion was obtained from the physician who provided the May 2016 opinion.  The physician explained that the onset and etiology of the Veteran's currently diagnosed lumbar spine DDD has been discussed in detail in the May 2016 VA examination report and that the medical literature attributes degenerative disc disease of the lumbar spine to wear-and-tear that occurs naturally with aging consistent with the Veteran's post-service complaints and progression of lumbar spine degenerative disc disease since it was initially diagnosed by lumbosacral spine x-ray in 2001.  Although the Veteran has a history of back pain in service, these complaints are consistent with singular separate occurrences of back pain from overuse that heal and resolve with rest rather than a chronic back condition, such as lumbar spine degenerative disc disease. 

The VA physician explained that there has been a trend to consider separate singular occurrences of back muscle strain from a specific event of overuse as a chronic back condition when it is not.  Each occurrence of back muscle strain associated with a specific event of overuse are actually separate episodes of  back muscle strain without continuity to each other.  For example, during basic training, a veteran may have a back muscle strain caused by overuse from rucking that heals and resolves with rest.  During deployment, the same veteran may have a back muscle strain caused by overuse from carrying sand bags the heals and resolves with rest and this pattern can repeat itself for every event of overuse, but the back muscle strain caused in this example from carrying sand bags is unrelated to the prior event of rucking.   The Veteran's history of low back pain in service and following service are simply consistent with separate acute and transitory episodes of low back pain from back muscle strain attributable to a proximate event of overuse and is unrelated to prior events and therefore is not evidence of a chronic back condition such as lumbar spine degenerative disc disease.  

The physician indicated that with a history of working for a roofing company from 1963 to 2010, the Veteran's complaints of low back pain during this time were most likely separate acute and transitory episodes of low back pain from back muscle strain caused by overuse from roofing activities and had nothing to do with a separate event of overuse months to years earlier, including in service. With time,
degenerative changes of the spine eventually occur with aging, and in the
case of this veteran, he was not diagnosed by imaging study until 2001.
Therefore, the Veteran's currently diagnosed lumbar spine degenerative disc
disease is most likely not incurred in or caused by the claimed in-service
injury, event or illness, including the Veteran's accounts of back pain in
service and immediately following service which are for back pain most likely
resulting from separate acute and transitory episodes of back muscle strain
and not lumbar spine degenerative disc disease. 

The above-cited evidence clearly documents that the Veteran has current disabilities affecting the thoracolumbar spine, diagnosed as DDD and DJD. 

There is also evidence to support the requirement of an event, injury, or disease during service, as the service treatment records reflect one instance of reported low back pain in service.

However, the claim for service connection for a low back disability, on the merits, must be denied on the basis that there exists no medical nexus between any currently diagnosed back disability and the in-service complaints and assessments.

On the question of whether there exists a nexus, or relationship, between his diagnosed lumbar spine disability and service, the Veteran is competent to report a continuity of lumbar spine symptomatology in the years since service.  Nevertheless, his reports must be considered in light of objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir 2006).

Here, the Veteran's service treatment records reflects that after treatment for back pain, which was determined to be related to a viral illness, he was asymptomatic and clinically normal following treatment.  Upon separation examination in April 1963, clinical evaluation of the Veteran's spine was normal.  A few days after separation from service, the Veteran was treated with migratory polyarthritis in the left elbow and radiating to right knee and ankles due to meningitis.  The Veteran had residuals of meningitis arthritis involving the knee, elbow, and right ankle in November 1963.  There were no complaints related to his back at those times.  In August 1965, the Veteran reported intermittent pain at the base of the spine over the past two years.   However, as indicated by the physician who provided the May 2016 and August 2017 opinions, the physician explained that the Veteran worked as a roofer immediately following his separation from service in May 1963 and that the Veteran's history of back pain were related to singular and separate occurrences of back pain from overuse, rather than a chronic condition of DDD.  He explained this his post-service complaints were related to the frequent climbing related to roofing activities and that there was progression of mild DDD from the December 2001 x-ray to the March 2009 MRI, followed by multi-level DDD as shown in the July 2010 MRI, consistent with aging and employment during the corresponding periods after service.  Accordingly, a chronic back disability was not demonstrated by the record and the above evidence reflects that his in-service back pain resolved in service, as indicated in the service treatment records and the VA opinions.  

Given the above, the fact that his May 1963 separation examination was normal as to his spine, the absence of any clinical evidence of DDD/DJD for many years following service, and the medical findings, the Board concludes that, as to current assertions of continuity of low back symptoms, any such reports are outweighed by the above evidence.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology of DDD/DJD of the lumbar spine in this case and the Veteran is not entitled to service connection for a low back disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 309.

The Veteran also cannot establish entitlement to service connection on a direct basis.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  As indicated, no chronic low back disability was shown in service, or for years thereafter.  Moreover, the only medical opinions of record to address the medical etiology question weighs against the claim.  Here, the competent evidence or opinions do not suggests that there exists a medical nexus between lumbar spine degenerative disc/joint disease, diagnosed so many years after the Veteran's discharge and any incident of service.  

The physician who provided the August 2017 and May 2016 opinions, as well as the examiner who provided the March 2011 and June 2015 opinions explicitly rendered conclusions that weigh against a finding of service connection for the claimed low back disorder.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions.  The Board notes that although the March 2011 and June 2015 opinions relied heavily on the lack of documented complaints, as discussed above, the May 2016 and August 2017 opinions provided additional explanation and these opinions, collectively, are supported by full, clearly-stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The examiner specifically addressed the Veteran's back complaints in service and post-service, and opined that such complaints reflect separate instances of back pain, and that after each instance of back pain resolving, an onset of another strain occurred, and were related to his job as a roofer from 1963 after separation from service and until 2010.  These opinions are also consistent with the record.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports a finding of medical nexus between current low back disability and service. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed low back disability, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disability here at issue are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the low back disability, mainly DDD and DJD of the lumbar spine, at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As  in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that, the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back  disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


